DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Regarding the limitation(s) “base body” in claims 3 - 5, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants’ specification as it would be interpreted by one of ordinary skill in the art.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994).  See MPEP 2111.  Specifically, the term ‘base body’ has been taken to both include what has been traditionally termed the ‘base’ or ‘frame’ in the prior art, as well as the ‘cover’ aspect of a HDD.
Regarding the limitations “a cast product”, “machined surface obtained by machining a portion”, and “coating”/”coated”, these are all process limitations that are not germane to the determination of patentability of a claimed product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  [emphasis added] In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113.  Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  In the instant case, HDD bodies/frames/covers are all conventionally formed from cast aluminum that is machined to be the desired shape/dimensions (see cited prior art below), so are deemed to meet the process limitations of “cast” and “machined” (i.e. “machining” does not convey any additional patentable features to the claimed limitations).  An adhesive layer, polymeric sealing layer, etc. are all layers that can be deposited by film, lamination, or coating, and these classes of materials are deemed to necessarily read on a ‘coated’ or ‘coating’ film, even if the prior art does not explicitly state these as a ‘coating’.
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Election/Restrictions
Applicant’s election without traverse of Group II (claims 3 – 5) in the paper filed April 5, 2022 is acknowledged.  Claims 1 and 2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.   The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) During the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

Claims 3 – 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by deJesus et al. (U.S. Patent No. 7,914,858 B1).
Regarding claim 3, deJesus et al. disclose a base member serving as part of a housing of a HDD device (Title; Abstract; Figures), the base member comprising a base body being a cast product (ibid and col. 5, lines 1 – 12), a first surface with a convex portion of the base body (Figures 1 and 3, and Figure 6, step 9 -final machining – necessarily resulting in machining of entire base body so /all/ portions of the base body being subject to processing to reach final dimensions, thereby resulting in surfaces with convex portions), and a coating film covering a surface of the base body (col. 4, line 55 bridging col. 7, line 24: either the polymethacrylate coating or the epoxy coating, or both; also noting that there are actually two times these two coatings are formed, so on non-machined portions, there are actually *4* coating layers), wherein the base body includes a coating surface obtained by covering the first surface with the coating film (ibid and Figure 6, step 10) and a second portion obtained by a part of the base body other than the first surface (ibid, any other portion of the frame; e.g. 
    PNG
    media_image1.png
    492
    399
    media_image1.png
    Greyscale
).
	Regarding claims 4 and 5, deJesus et al. disclose a device meeting the claimed limitations (Figures and at least col. 3, lines 45 – 59). While deJesus et al. does not explicitly disclose a ‘label having an adhesive layer’ being applied to a first surface, the Examiner notes that since the ‘first surface’ can be anywhere on the HDD and, as illustrated in Figure 6 steps 10 and 11, the ENTIRE HDD is coated with the coating layer(s), applying a ‘label having an adhesive layer’ /anywhere/ on the HDD structure would meet the claimed limitations. It is ubiquitous in the art to label HDD with a large variety of labels and, as such, the Examiner deems that even though this is not explicit in the document, it is clearly implicit to the extent of anticipation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over deJesus et al. as applied above, and further evidenced by Golgolab et al. (U.S. Patent No. 8,699,179 B1).
deJesus et al. is relied upon as described above.
Regarding claims 3 – 5, while the Examiner maintains deJesus et al. anticipates the claimed ‘machined’ and ‘coating’ limitations as set forth above, given the breadth of the claims and the full coating provided by the process disclosed in deJesus et al., the Examiner further acknowledges that deJesus et al. does not provide any explicit guidance that ‘machined’ surfaces need any additional layers other than the Step 10.
However, the Examiner deems that the teaching regarding step 10 is clear that any and all machined surfaces should be ensured to have coating layers in order to ensure that the proper sealant on the base body is achieved.  Any machined through holes would also need to be coated, perhaps by a separate adhesive layer/metal label, as is known in the art, as evidenced by Golgolab et al. (col. 4, line 41 bridging col. 5, line 3).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of deJesus et al. to ensure that the structure of claim 1, as it pertains to coating layers on machined surfaces, is necessarily met as deJesus et al. notes that machining may remove the initial coating layers and, as such, any and all machined surfaces would need to have additional coating layers applied to ensure proper sealing behavior.  Furthermore, it is known in the art that adhesive backed labels can be applied over holes, screw holes, etc. to provide additional sealing means, as evidenced by Gogolab et al., above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
May 18, 2022